DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed June 4, 2021, on pages 10-14 with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments are directed to amended elements to the claim set, and will be discussed in the Final Rejection below.
The Examiner acknowledges the amendments to claims 1, 3, and 8; and the cancellation of claims 11 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US20040105967A1), in view of Gothait (US20050069784A1).
With respect to claim 1, the prior art of Watanabe teaches a three-dimensional object manufacturing method for manufacturing a three-dimensional object by ejecting a shaping material in a liquid state and then solidifying the ejected shaping material [Abstract], the method comprising: an interior forming process of forming a portion of an interior of the three-dimensional object by the shaping material (Fig. 4, item D; [0013]); and a periphery forming process of forming a portion of a 
Watanabe teaches the groove (Fig. 4, empty volume of item D) can be formed by stacking a plurality of layers to items C and E vertically by the shaping material, orthogonal to an extending direction of the plurality of horizontal layers [0038], as Figure 4 shows a perspective view with a coloring drop falling vertically.  
Watanabe teaches the interior forming process is a process of forming the portion of the interior, after the groove is formed, by placing the shaping material in the liquid state in the groove (Fig. 4, item D) after the periphery layers are formed (Fig. 4, items C, E; [0038-0039]), and before a portion of the periphery of one part of the three-dimensional object is formed in the periphery forming process (Fig. 2, layer 5.sub.1; [0033]).
Watanabe teaches fibers can be added to the liquid phase of the interior liquid [0012], but does not explicitly teach that the fibers increase the rigidity of the solid interior in comparison to the solid peripheral section.
However Gothait teaches a print head for depositing at least two materials of different elasticities [0010], where forming the portion of the interior (Fig. 6E, item B3) in the interior forming process has a higher level of rigidity in a solid state compared to the shaping material for forming the portion of the periphery (Fig. 6E, item 101) in the periphery forming process [0081, 0082].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the printed materials with different levels of rigidity, taught by Gothait, could be substituted into the 3D printing method taught by Watanabe to obtain the expected result of a printed article derived from a liquid deposited into a printed chamber, which when cured is more rigid than the outer chamber, using the apparatus taught by Watanabe.  See MPEP 2143(I)(B).

With respect to claim 2, Watanabe teaches the interior forming process and the periphery forming process are processes of ejecting the shaping material in the liquid state through an inkjet method [0018].  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over by Reznar (US20150099087A1), in view of Watanabe (US20040105967A1).
With respect to claim 3, the prior art of Reznar teaches a three-dimensional object manufacturing method for manufacturing a three-dimensional object by ejecting a shaping material in a liquid state and then solidifying the ejected shaping material [0036], the method comprising: an interior forming process of forming a portion of an interior of the three-dimensional object with a reinforcement material other than the shaping material (Fig. 2, item 33; [0028]); and a periphery forming process of forming a portion of a periphery of the portion of the interior by stacking a plurality of layers by the shaping material (Fig. 2, item 31; [0038]), wherein the reinforcement material (a metal) inherently has a larger rigidity compared to the shaping material in a solid state ([0028], polymeric), wherein the periphery forming process is a process in which a direction orthogonal to an extending direction of the plurality of layers disposed by layering is a vertical direction (Fig. 21A); the three-dimensional object has a space formed at one part of an area on a lower side of the reinforcement material in the vertical direction in the periphery forming process (Fig. 8; [0032]), the portion of the periphery includes a supporting portion that supports the reinforcement material on the lower side of the reinforcement material in the vertical direction in the periphery forming process and that configures one part of a boundary of the space (Fig. 8; [0032]).  

Reznar teaches deposition, preferably an ultraviolet light-curable photopolymer, in plural positions in the vertical direction using at least one print head, with each head having a plurality of “nozzles arranged in a linear array such that multiple material flows are simultaneously emitted during a single head pass” (Fig. 21C, items 1517; [0036]).
Reznar is silent on teaching deposition of the reinforcement material in liquid form.
However, Watanabe teaches a method of 3D printing a composite component by liquid ink drop depositing an interior layer [0036] which can contain colored fibers (Fig. 4, item D; [0012]), where it would prima facie obvious to a person of ordinary skill in the art the colored fibrous resin interior would act as a reinforcement due to increased rigidity and strength of the fiber compared to the non-fibrous exterior sections.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of depositing a reinforcement inner liquid, taught by Watanabe, to improve the 3D object manufacturing method taught by Reznar in the same way; allowing the use of the same print head system already taught by Reznar to deposit the interior and exterior of the composite product.
With respect to claim 4, Reznar teaches the reinforcement material includes a connecting part for connecting with another member.  Reznar teaches that the reinforcing interior can have a through-hole to allow connection around a bolt or tube (Fig. 1, item 45), gear teeth, or various other shapes [0028, 0029].  
With respect to claim 5, Reznar, in view of Watanabe, teaches the interior forming process is a process in which the reinforcement material is deposited in the portion of the interior before the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reznar (US20150099087A1), in view of Watanabe (US20040105967A1), as set forth above in the rejection of claim 5, further in view of Shinar (US20150201500A1).
With respect to claim 6, the prior art of Reznar, in view of Watanabe, teaches the periphery forming process is a process of ejecting the shaping material in the liquid state with a shaping device; and an interior forming process of forming a portion of an interior of the three-dimensional object with a reinforcement material other than the shaping material.
Reznar, in view of Watanabe, is silent on a process of ejecting the shaping material in the liquid state with a shaping device based on shaping data, then detecting a position of the reinforcement material with respect to the portion of the periphery, and-3-Customer No.: 31561Docket No.: 80276-US-988-PCT Application No.: 16/080,674correcting the shaping data based on the detected position.  
However, the prior art of Shinar teaches a method of 3D printing electronic components using multiple print heads capable of producing multiple materials and multiple layers [0005].  Using a printed circuit board (fig. 4, item 400) with an embedded coaxial cable (Fig. 4, item 433; [0234; Claim 3]) as an example, Shinar teaches the periphery forming process for a conductive insulation [0247] is a process of ejecting the shaping material in the liquid state with a print head [0005] based on shaping data [0091].  Shinar teaches the conductive insulation periphery is formed around the di-electric insulating layer [0247] containing a reinforcement material [0139], in the portion of the interior in the interior forming process [0167].  While filling the interior reinforcement layer, Shinar teaches detecting a position of the reinforcement material with respect to the portion of the periphery, and-3-Customer No.: 31561Docket No.: 80276-US-988-PCT Application No.: 16/080,674correcting the shaping data based on the detected position [0202-0203].  
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reznar (US20150099087A1), in view of Watanabe (US20040105967A1), as set forth above in the rejection of claim 3, further in view of Cresenti Savall (US20170361497A1) which is an English-language equivalent of PCT WO2016/092132A1, which claims a foreign priority date of 12/12/2014 to ES201431827.
With respect to claim 7, Reznar, in view of Watanabe, teaches the interior forming process containing a reinforcement material.
Reznar is silent on a process in which the reinforcement material is inserted to the portion of the interior after all the portions of the periphery of the three-dimensional object are formed in the periphery forming process.  
However, the prior art of Cresenti Savall teaches a 3D-printed peripheral body [0029] with an interior forming process in which the reinforcement material is inserted, along with a liquid resin, into the portion of the interior [0031, 0033] after all the portions of the periphery of the three-dimensional object are formed in the periphery forming process [0029].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of 3D printing an object containing tubular cavities, then filling the cavities with a reinforcing fiber bundle and a bonding resin, taught by Cresenti Savall, to improve the 3D .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reznar (US20150099087A1), in view of Watanabe (US20040105967A1), as set forth above in the rejection of claim 3, further in view of Gothait (US20050069784A1).
With respect to claim 8, Reznar teaches the periphery forming process is a process in which a direction orthogonal to an extending direction of the plurality of layers is a vertical direction [Fig. 21A], the three-dimensional object has a space formed at one part of an area on a lower side of the reinforcement material in the vertical direction in the periphery forming process (Fig. 8; [0032]), the portion of the periphery includes a supporting portion that supports the reinforcement material on a lower side of the reinforcement material in the vertical direction in the periphery forming process and that configures one part of a boundary of the space (Fig. 8; [0032]).
Reznar teaches a portion of the periphery having a space on the lower side that supports the reinforcing material by a non-overhanging inclined lane design by describing the peripheral side interface (Fig. 8, item 113) may have a fluted or other shaped interface along with a matching outer wall of the reinforced interior section to provide interlocking engagement internally between the sections [0032].
Alternatively, the prior art of Gothait illustrates a surface of the supporting portion of the surfaces forming the space is an inclined plane that does not overhang in the periphery forming process (Fig. 6D, item 97; [0077-0078, 0082]).  Gothait shows the triangular portion of the peripheral section (Fig. 6C, item 92) provides improved support to the portion of the interior reinforcement section (Fig. 6C, item 94A) compared to a vertical interface wall on both sides.

With respect to claim 9, Gothait teaches the supporting portion includes: an end supporting part that supports the reinforcement material at an end of the reinforcement material in the extending direction of the plurality of layers (Fig. 6E, item 101 interface left of B3); and a non-end supporting part that supports the reinforcement material at a portion other than the end (Fig. 6E, item 101 between B3&B4; [0081, 0082]).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the use of interconnected peripheral material within the reinforcing section would improve for the 3D-printed object taught by Reznar, in view of Watanabe and Gothait, in the same way by improving support of the reinforcing interior sections.
With respect to claim 10, Reznar teaches the reinforcement material has a through-bore hole (Fig. 8, item 117) formed at least one part of an area having the space formed on both sides in a direction orthogonal to the extending direction of the plurality of layers [0032].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742